Name: 1999/354/EC: Commission Decision of 20 May 1999 on the eligibility of expenditure to be incurred by certain Member States in 1999 for the purpose of introducing monitoring and control systems applicable to the common fisheries policy (notified under document number C(1999) 1324) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  fisheries;  economic policy;  economic geography;  accounting
 Date Published: 1999-06-01

 Avis juridique important|31999D03541999/354/EC: Commission Decision of 20 May 1999 on the eligibility of expenditure to be incurred by certain Member States in 1999 for the purpose of introducing monitoring and control systems applicable to the common fisheries policy (notified under document number C(1999) 1324) (Text with EEA relevance) Official Journal L 137 , 01/06/1999 P. 0041 - 0044COMMISSION DECISIONof 20 May 1999on the eligibility of expenditure to be incurred by certain Member States in 1999 for the purpose of introducing monitoring and control systems applicable to the common fisheries policy(notified under document number C(1999) 1324)(Text with EEA relevance)(1999/354/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/527/EC of 8 December 1995 on a Community financial contribution towards certain expenditure incurred by the Member States in implementing the monitoring and control systems applicable to the common fisheries policy(1), and in particular Article 6 thereof,(1) Whereas the Commission has received five-year programmes from Belgium, Denmark, Germany, Greece, Spain, France, Ireland, Italy, the Netherlands, Portugal, Finland, Sweden and the United Kingdom that describe the controls they intend to operate between 1 January 1996 and 31 December 2000;(2) Whereas Belgium, Denmark, Germany, Greece, Spain, Italy, the Netherlands, Portugal, Finland, Sweden and the United Kingdom have sent the Commission applications within the required deadlines for a financial contribution in respect of the expenditure referred to in Article 2 of Decision 95/527/EC and planned for 1999;(3) Whereas some applications relate to investment expenditure for the purchase or modernisation of vessels, aircraft, land vehicles, systems to locate and record fishing activities and systems to record, manage and transmit data on the controls, including computer and software applications;(4) Whereas some applications relate to expenditure for specific measures designed to improve the quality and effectiveness of the monitoring of fishing and related activities;(5) Whereas some applications relate to expenditure for the training of national officials involved in control activities; whereas Commission Decision 96/286/EC of 11 April 1996 laying down detailed rules for the application of Council Decision 95/527/EC on a Community financial contribution towards certain expenditure incurred by the Member States in implementing the monitoring and control systems applicable to the common fisheries policy(2) lays down rules for determining the amount of eligible expenditure for training;(6) Whereas some applications also relate to expenditure for trying out or introducing new technology to improve the monitoring of fishing activity and related activities, which can accordingly qualify for a higher rate of Community contribution under the second subparagraph of Article 3(2) of Decision 95/527/EC; whereas priority should be given, within the annual budget allocation earmarked for these measures, to reimbursing investment costs associated with satellite monitoring systems in view of their importance for monitoring fishing activities;(7) Whereas this expenditure will help to mobilise monitoring for the proper application of the common fisheries policy;(8) Whereas the eligibility of the planned expenditure, the rate of the Community contribution and the conditions that may be attached to the grant of the financial contribution should be established;(9) Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture,HAS ADOPTED THIS DECISION:Article 1The planned expenditure for 1999 referred to in Annex I hereto for the purchase or modernisation of inspection and control equipment and for specific measures, amounting to EUR 107081558, shall be eligible for a financial contribution under Decision 95/527/EC. The Community contribution shall be 50 % of the eligible expenditure incurred within the limits set out in Annex I, amounting to EUR 29611772, as set out in the table forwarded to each Member State.Article 21. The planned expenditure for 1999 on the activities and projects listed in Article 3(2) of Decision 95/527/EC and referred to in Annex II, amounting to EUR 24001438, shall be eligible for a financial contribution under Decision 95/527/EC. The Community contribution shall be 50 % of the eligible expenditure incurred within the limits set out in Annex II, amounting to EUR 11258367, as set out in the table forwarded to each Member State.The maximum amount taken into consideration in calculating the contribution towards investment expenditure for the purchase of a satellite-based vessel monitoring system, hereinafter called a "VMS", shall be EUR 4000 per vessel. The contribution shall not exceed EUR 2000 per vessel.2. Paragraph 1 notwithstanding, the Community contribution shall be 100 % of the eligible expenditure incurred in purchasing satellite tracking devices installed in Community fishing vessels being monitored by a VMS, in accordance with Article 3(2) of Council Regulation (EEC) No 2847/93(3), up to a maximum to EUR 2450 per vessel. For the share of expenditure in excess of EUR 2450, the contribution shall be 50 %.The total contribution per vessel shall not exceed EUR 3225.The contribution at the rate of 100 % shall be granted up to a maximum of EUR 6600000.Article 31. The euro exchange rate in force in January 1999 shall be used to calculate the eligible amounts under this Decision.2. The expenditure declarations and applications for advances in national currency for the Member States not participating in the third stage of economic and monetary union shall be converted into euros at the rate for the month in which they are received by the Commission.Article 4This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the Italian Republic, the Kingdom of the Netherlands, the Portuguese Republic, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 20 May 1999.For the CommissionEmma BONINOMember of the Commission(1) OJ L 301, 14.12.1995, p. 30; OJ L 302, 15.12.1995, p. 45 (Corrigendum).(2) OJ L 106, 30.4.1996, p. 37.(3) OJ L 261, 20.10.1993, p. 1.ANEXO I/BILAG I/ANHANG I/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  Ã/ANNEX I/ANNEXE I/ALLEGATO I/BIJLAGE I/ANEXO I/LIITE I/BILAGA I>TABLE>ANEXO II/BILAG II/ANHANG II/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  ÃÃ/ANNEX II/ANNEXE II/ALLEGATO II/BIJLAGE II/ANEXO II/LIITE II/BILAGA II>TABLE>